FARRIS, Circuit Judge,
concurring:
I concur except for that portion of part III(B) of the opinion which discusses the merits of the state claim. The Supreme Court in United Mine Workers of America v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966), held that the assertion of pendent jurisdiction is discretionary. Here the federal claim has been dismissed by summary judgment. We therefore properly decline to exercise pendent jurisdiction over the state claim. See Wren v. Sletten Constr. Co., 654 F.2d 529, 536 (9th Cir. 1981); Hodge v. Mountain States Tel. & Tel. Co., 555 F.2d 254, 261 (9th Cir. 1977); Wham-O-Mfg. Co. v. Paradise Mfg. Co., 327 F.2d 748, 753 (9th Cir. 1964).
I would leave to the California state courts the task of applying Cal.Educ.Code § 39640 and determining the relevance of Associated General Contractors v. San Francisco Unified School District, 616 F.2d 1381 (9th Cir.), cert. denied, 449 U.S. 1061, 101 S.Ct. 783, 66 L.Ed.2d 603 (1980). I question the propriety of making pronouncements on state law issues and precedent after properly deciding not to address the state law claim.